                    Case 20-10343-LSS         Doc 5717       Filed 07/23/21       Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

  In Re: Boy Scouts of America and                   11
                                             Chapter _____
         Delaware BSA, LLC
                                                              20 10343
                                                     Case No. ____-_________  LSS
                                                                             (_____)

   Debtor:     Boy Scouts of America and Delaware BSA, LLC (jointly administered)

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
  of ____________________________________713
          Maria D. Sayers, Georgia Bar No. 205
                Courtney and Stephen Knight, Non-Abuse Litigation Claimants
  to represent __________________________
  in this action.
                                                        /s/ Kristi J. Doughty
                                                      ____________________(No. 3826)________________________
                                                                    Schnader Harrison Segal & Lewis LLP

                                                                824 North Market Street, Suite 800, Wilmington, DE 19801

                                                              (302) 482-4038
                                                              kdoughty@schnader.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
                                                                          Georgia
practicing and in good standing as a member of the Bar of __________________                      nd submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised           . I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                       /s/ Maria Sayers
                                                      ____________________________________________
                                                                    Harris Lowry Manton LLP
                                                                410 East Broughton Street, Savannah, GA 31401

                                                               (404) 961-7650
                                                               msayers@hlmlawfirm.com


                                       ORDER GRANTING MOTION
             IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
